Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 15-29 of U.S. Application 17/499,247 filed on October 20, 2021 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/28/2022 has been considered by the examiner.

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15, 16, and 20-29 are rejected under 35 U.S.C. 102(a1) as being unpatentable over Padilla et al (USPGPub 20190218062).

    PNG
    media_image1.png
    561
    694
    media_image1.png
    Greyscale

Prior Art: Padilla

	
Regarding claim 15, Padilla discloses a method for monitoring an integrity  (properties) of a wire rope (14) in a wire rope assembly (figs 1-6), which comprises the steps of: moving the wire rope past a sensor device (moving past 16); generating a sensor signal (signals/value) characterizing a magnetic interaction between the sensor device and the wire rope moving past the sensor device with an aid of the sensor device (par 50-52 discloses being an electromagnetic transducer and par 51 discloses signals of rope moving past the signal); and determining a measure (signals from sensors) for the integrity of the wire rope on a basis of the sensor signal generated, wherein a movement of the wire rope (passing through12)  is generated in a normal operation of the wire rope assembly (pars 45-47 discloses signals based on movement of the rope along the wheel). 

Regarding claim 16, Padilla discloses further comprises moving the wire rope past the sensor device in a curved manner (see fig 1 where the rope is moving in a curved manner). 


Regarding claim 20, Padilla discloses further comprises checking whether the measure determined for the integrity of the wire rope satisfies a replacement criterion and a replacement signal is output on a basis of a result of the checking step (par 4 discloses a component which includes replacement and par 74 discloses replacing rope). 

Regarding claim 21, Padilla discloses further comprises determining the measure for the integrity of the wire rope with an aid of artificial intelligence (par 56 and 62 discloses using software to measure wire rope). 

Regarding claim 22, Padilla discloses comprises providing the measure determined for the integrity of the wire rope in a network via an interface of the sensor device (par 14 discloses using a computer known in the art to be apart of a network). 

Regarding claim 23, Padilla discloses further comprises Page 5 of 8Docket No. H&G-WMD001Application No.Prel. Amdt. dated October 20, 2021 operating the wire rope assembly in dependence on the measure determined for the integrity of the wire rope (par 50 discloses measuring rope movement as it passes through the wheel. Therefore dependent on the measurement and operating rope assembly).

Regarding claim 24, Padilla discloses wherein when the magnetic interaction between the wire rope and the sensor device is generated, moving at least one sensor unit of the sensor device relative to a stationary component (12) of the wire rope assembly, the sensor device being configured to generate the sensor signal (abstract and fig 5 shows at least 1 sensor can be connected to the rope. Therefore moves relative to the stationary component).

Regarding claim 25, Padilla discloses wherein an apparatus for monitoring an integrity  (abstract discloses  measuring physical properties) of a wire rope  (14) in a wire rope assembly (shown in figs 1-6), the apparatus comprising: a sensor device (16) configured to generate a sensor signal (signal/ value) being based on a magnetic interaction between said sensor device and the wire rope moving past said sensor device (pars 50-52 discloses being an electromagnet transducer and par 51 discloses signals of the rope moving past the sensor); and a stationary component (12) of the wire rope assembly, in which said stationary component said sensor device is integrated (see fig 1 where the sheath assembly haves the sensors attached). 

Regarding claim 26, Padilla discloses wherein said stationary component is a wire rope bearing (par 46 discloses being a wheel/ sheath aseembly which behaves as a bearing). 

Regarding claim 27, Padilla discloses wherein said sensor device contains a plurality of sensor units for generating the sensor signal, said sensor Page 6 of 8Docket No. H&G-WMD001Application No.Prel. Amdt. dated October 20, 2021units are disposed along a circumference of said wire rope bearing (shown in fig 1 and par 51 discloses a plurality of transducers. Therefore they would be arranged around the wheel).

Regarding claim 28, Padilla discloses a wire rope assembly (see figs 1-2 as an assembly).

Regarding claim 29, Padilla discloses wherein wire rope assembly is a hoisting installation (abstract discloses moving such as a crane or winch. Therefore apart of a hoisting installation). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Padilla et al (USPGPub 20190218062) in view of Ijima et al (USPGPub 20210380372).

Regarding claim 17, Padilla does not fully disclose which further comprises detecting a position of the wire rope relative to the sensor device and the position detected forms a basis of a determination of the measure for the integrity of the wire rope.
However, Ijima discloses which further comprises detecting a position of the wire rope relative to the sensor device and the position detected forms a basis of a determination of the measure for the integrity of the wire rope (fig 1 and par 37 discloses E3 being a position sensor and using the position to determine the health of a rope). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Padilla in view of Ijima in order to determine the distance in which the wire has moved.

Regarding claim 18, Padilla does not fully disclose which further comprises assigning the sensor signal to the position detected of the wire rope relative to the sensor device and the measure for the integrity of the wire rope is determined on a basis of the assigning step.
However, Ijima discloses which further comprises assigning the sensor signal to the position detected of the wire rope relative to the sensor device and the measure for the integrity of the wire rope is determined on a basis of the assigning step Par 14-17 discloses measuring the position to the wire and the sensor and determining health). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Padilla in view of Ijima in order to determine the distance in which the wire has moved.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Padilla et al (USPGPub 20190218062) in view of Hamelin et al (US Pat No. 5804964). 

Regarding claim 19, Padilla does not fully disclose which further comprises making a prediction for a development of the integrity of the wire rope on a basis of the measure determined for the integrity of the wire rope.
However, Hamelin discloses which further comprises making a prediction for a development of the integrity of the wire rope on a basis of the measure determined for the integrity of the wire rope (col 4 lines 1-20 discloses predicting the rope failure based on the information from the sensors). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Padilla in view of Hamelin in order to estimate on possibly replacing wire based on the provided health. 

Prior Art


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Juntunen et al (USPGPub 20190202666): discloses hoisting apparatus for monitoring health of a rope. 

Kondoh et al ( USPGPub 20170038338): discloses wire rope inspection apparatus. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868